Exhibit 10.2

 

ATTORNEY GENERAL OF THE STATE OF NEW YORK

 

BUREAU OF INVESTMENT PROTECTION

 

 

X

 

 

 

In the Matter of

 

 

 

WADDELL & REED, INC.

 

 

 

 

X

 

 

ASSURANCE OF DISCONTINUANCE

PURSUANT TO EXECUTIVE LAW § 63 (15)

 

WHEREAS, pursuant to the provisions of the Martin Act (Article 23-A of the
General Business Law), Eliot Spitzer, Attorney General of the State of New York
(hereinafter, the “Attorney General”), commenced an investigation in 2003 into
the practices, procedures and conduct of Waddell & Reed, Inc., Waddell & Reed
Investment Management Company, and Waddell & Reed Services Company (“Waddell”)
during the period 1998 through September 2003 respecting market timing of mutual
funds advised by Waddell;(1)

 

WHEREAS, the Investigation was conducted in cooperation with a parallel
investigation of Waddell by the U.S. Securities and Exchange Commission (“SEC”);
in connection with which the SEC is issuing an Order Instituting Administrative
and Cease and Desist Proceedings against Waddell (the “SEC Order”);

 

--------------------------------------------------------------------------------

(1)“Market timing” refers to the practice of short-term investing in mutual fund
shares and/or the exploitation of pricing inefficiencies in mutual fund share
pricing.

 

1

--------------------------------------------------------------------------------


 

WHEREAS, Waddell serves as the investment advisor to the mutual funds listed in
Schedule A hereto (the “Funds”);

 

WHEREAS, in the course of the Investigation, numerous witnesses were interviewed
and/or deposed and extensive documentary evidence was reviewed;

 

WHEREAS, Waddell has cooperated in the Investigation by producing documentary
evidence and witnesses and identifying evidence relevant to the Investigation;

 

WHEREAS, as set forth in the findings of fact set forth below, the Investigation
revealed that certain practices by Waddell have violated the Martin Act, § 349
of the General Business Law, and Executive Law § 63 (12);

 

WHEREAS, Waddell has advised the Attorney General of its desire to resolve the
Investigation;

 

WHEREAS, Waddell has agreed to reduce the management fees it charges to certain
Funds distributed to retail investors in the United States, to implement certain
changes with respect to the corporate governance of the Funds, to maintain a
certain compliance and ethics corporate structure, and to make certain payments;
and

 

WHEREAS, the Attorney General finds the following sanctions appropriate and in
the public interest and Waddell, without admitting or denying the Attorney
General’s Findings made below, agrees to the sanctions provided herein;

 

NOW THEREFORE, the Attorney General, based upon the Investigation, makes the
following Findings:

 

2

--------------------------------------------------------------------------------


 

FINDINGS

 

1.                                       Waddell is and was a corporation with
its principal place of business located at 6300 Lamar Avenue, Overland Park,
Kansas. At all relevant times, Waddell was an investment adviser which had
registered with the SEC pursuant to Section 203(c) of the Advisers Act and filed
with the State of New York. As an investment adviser to the Funds, Waddell owed
fiduciary duties to the Funds and their investors.

 

2.                                       The findings of fact contained in
paragraphs 1 through 43 of the SEC Order (the “Findings”) are incorporated by
reference herein.

 

3.                                       The Attorney General has jurisdiction
over this matter pursuant to the Martin Act (Article 23-A of the General
Business Law) and Executive Law § 63.

 

4.                                       The acts and practices of Waddell
described in the Findings violated the Martin Act, Article 23-A of the General
Business Law, § 349 of the General Business Law, and § 63 (12) of the Executive
Law.

 

AGREEMENT

 

IT NOW APPEARING THAT Waddell desires to settle and resolve the Investigation
without admitting or denying the Attorney General’s Findings, which Findings are
not binding on any other person or entity in this or any other proceeding, or on
Waddell in any other proceeding to which the Attorney General is not a party,
the Attorney General and Waddell hereby enter into this Assurance of
Discontinuance, pursuant to Executive Law § 63 (15), and agree as follows:

 

3

--------------------------------------------------------------------------------


 

I.                                         Affirmative Relief

 

A.                                    Disgorgement and/or Restitution and Civil
Penalty

 

1.                                       Pursuant to paragraph IV.H.1 of the SEC
Order, Waddell shall pay $25,000,000 in disgorgement and/or restitution and
$25,000,000 in penalties, exclusive of the value of the management fee
reductions provided for in Section I.C. hereof. The $50,000,000 payment shall be
remitted to and administered by the SEC in accordance with the SEC Order.

 

2.                                       Waddell agrees that it shall not seek
or accept, directly or indirectly, reimbursement or indemnification, including,
but not limited to, payment made pursuant to any insurance policy, with regard
to any or all of the amounts payable pursuant to Paragraph I.A.1 of this
Assurance of Discontinuance. Nothing in this Assurance of Discontinuance shall:
(i) prevent Waddell from bringing claims (including claims for indemnity and/or
contribution) against persons or entities for injuries sustained as a result of
market timing; or (ii) limit or impair the rights of persons other than Waddell
under any applicable insurance policy.

 

3.                                       Except as specified in Section I.E., no
payments made or costs incurred by Waddell pursuant to or in connection with
this Assurance of Discontinuance shall be borne directly or indirectly by any
Fund or the shareholders thereof. Waddell agrees and undertakes that neither it
nor any of its affiliates shall directly or indirectly assess any fee or charge
to any Fund, or the shareholders thereof, to defray, recoup or reimburse any
such payments or costs, including, but not limited to, the reduction in
management fees provided for in Section I.C.

 

4

--------------------------------------------------------------------------------


 

below. Within 15 days after the end of Waddell’s fiscal years 2006 through 2011,
the president or chief executive officer of Waddell shall certify in writing to
the Attorney General, or his successor, that Waddell has complied in all
material respects with the provisions of this Paragraph.

 

B.                                    General Relief

 

1.                                       Waddell admits the jurisdiction of the
Attorney General over Waddell in connection with the subject matter of this
Investigation. Waddell will cease and desist from engaging in any acts in
violation of the Martin Act, General Business Law § 349 and/or Executive Law §
63 (12) and will comply with the Martin Act, General Business Law § 349 and
Executive Law § 63 (12).

 

2.                                       A violation of any provision of this
Assurance of Discontinuance by Waddell shall constitute prima facie proof of
violation of the Martin Act, General Business Law § 349 and Executive Law §
63(12) in any civil action or proceeding hereafter commenced by the Attorney
General.

 

C.                                    Reduction of Management Fee Rates For Five
Years

 

1.                                       Effective no later than October 1,
2006, Waddell and its Successors (as hereinafter defined in Section II.D.8) will
establish reduced Net Management Fee Rates for certain of the Funds identified
in Schedule A to this Assurance of Discontinuance (the “Affected Funds”). “Net
Management Fee Rates” means the percentage fee rates specified in the relevant
agreements between Waddell or its affiliates and the Affected Funds, less
waivers and reimbursements by Waddell and its affiliates, in effect as of May
31, 2006, which rates are set forth on Schedule A.

 

5

--------------------------------------------------------------------------------


 

The reduced Net Management Fee Rates shall result in a reduction of $5 million a
year from the amount that would have been paid by the Affected Funds based on
the Net Management Fee Rates and assets under management of the Affected Funds
as of May 31, 2006, for a total projected reduction over five years of
$25 million from the amount of fees that would have been paid by the Affected
Funds based on the Net Management Fee Rates and assets under management of the
Affected Funds as of May 31, 2006. Waddell agrees that the reduced Net
Management Fee Rates established pursuant to this Paragraph shall not be
increased through September 30, 2011.

 

2.                                       Waddell represents and warrants that
Schedule A accurately and completely states:  (a) assets under management by the
Affected Funds as of May 31, 2006; (b) the Net Management Fee Rates for the
Affected Funds as of May 31, 2006; and (c) the reduced Net Management Fee Rates
and the resulting Net Management Fee reduction of $5 million as provided in
Paragraph I.C.1 above.

 

D.                                    Corporate Governance of Mutual Funds

 

1.                                       On or after October 1, 2006, Waddell
shall not manage or provide investment advisory services to any Fund that has
not agreed to and implemented the provisions of Section I. of this Assurance of
Discontinuance insofar as they concern acts by the Fund. In the event that any
Fund to which Waddell provides management or investment advisory services ceases
to continue to act in accordance with such provisions, Waddell shall promptly
terminate its management of, and/or provision of advisory services to, such
Fund. Any such termination will be made in accordance with the terms of
Waddell’s investment advisory agreement with such

 

6

--------------------------------------------------------------------------------


 

Fund, in accordance with the provisions of the Investment Company Act of 1940
(15 U.S.C. 80a-1, et seq.) and the Investment Advisers Act of 1940 (15 U.S.C.
80b-1, et seq.)(collectively, the “40 Acts”), and within 180 days, unless this
period is extended by agreement of the parties to this Assurance of
Discontinuance. For purposes of this Subsection D, “Fund” includes any mutual
fund into which any Fund is merged or its assets are transferred, or any
reorganized mutual fund into which the assets of any Fund are transferred.

 

Chairman of the Board

 

2.                                       Waddell may manage or advise a Fund on
or after October 1, 2006 only if the Chairman of the Board of Directors (the
“Chairman”) is in all respects independent of Waddell and its affiliates and has
had no prior relationship (other than a purely social relationship), at any
time, with Waddell, its then present or former affiliates, directors, officers,
employees, or agents acting in their capacity as such agents, or with such Fund
(other than to have been a Board member or Chairman of the Board of a Waddell or
Waddell affiliated mutual fund or closed-end fund) (hereinafter referred to as
an “Impermissible Relationship”). An Impermissible Relationship includes, but is
not limited to, any of the following types of relationships: (a) substantial
commercial, banking or financial relationship, other than as an owner of shares
of a Waddell or Waddell-affiliated mutual fund or closed-end fund on customary
terms; or (b) any attorney-client, accounting, consulting, advisory, familial,
charitable, employee, director, trustee or officer relationship; provided,
however, a charitable relationship shall not be deemed an Impermissible
Relationship if the charitable relationship is disclosed to the Board of
Directors. During the period when acting as Chairman, the Chairman and any firm
with which he or she is

 

7

--------------------------------------------------------------------------------


 

affiliated shall have no such Impermissible Relationship. For a period of two
years following conclusion of the Chairman’s services as such, Waddell and its
affiliates shall not enter into any substantial commercial, banking or financial
relationship or any attorney-client, accounting, consulting, or advisory
relationship with the Chairman or with any firm with which the Chairman was
affiliated while Chairman; provided that nothing herein shall prevent Waddell
and its affiliates from advising a mutual fund or a closed-end fund of which the
Chairman serves as a member of the Board or of which the Chairman owns shares on
customary terms. An interested person of Waddell or of a Fund shall not be
deemed “independent.”  For purposes of this Assurance of Discontinuance,
“interested person” has the same meaning as defined in the Investment Company
Act of 1940 and “familial” means all individuals within three degrees of
consanguinity or affinity.

 

3.                                       In the event that Waddell desires input
from the Attorney General as to whether a proposed Chairman of the Board of
Directors, Senior Officer, Independent Compliance Consultant or Independent Fee
Consultant, (as defined below) has a relationship that is an Impermissible
Relationship, Waddell may make full disclosure of the facts and circumstances
and seek the prior guidance of the Attorney General; provided, however, that
nothing contained herein shall be construed to excuse a breach of this Assurance
of Discontinuance if a Chairman, Senior Officer, Independent Compliance
Consultant or Independent Fee Consultant has already assumed office before the
input of the Attorney General was sought by Waddell.

 

8

--------------------------------------------------------------------------------


 

Board of Directors

 

4.                                       Waddell may manage or advise a Fund on
or after October 1, 2006 only if at least seventy-five percent of the members of
a Fund’s Board of Directors:  (a) are not interested persons, as defined by the
Investment Company Act, of Waddell or any of its affiliates; and (b) have not
been directors, officers or employees of Waddell at any point during the
preceding 10 years (“Independent Members”). In the event that a Fund’s Board of
Directors fails to meet this requirement at any time due to the death,
resignation, retirement or removal of any Independent Member, Waddell shall
terminate its management of, and provision of advisory services to such Fund
unless the Independent Members bring a Fund’s Board of Directors into compliance
within a reasonable period of time as provided under the provisions of the ‘40
Acts, not to exceed 120 days (or 180 days if a shareholder vote is necessary),
unless extended by written agreement of the parties to this Assurance of
Discontinuance.

 

Senior Officer

 

5.                                       Within 30 days after the Effective Date
of this Assurance of Discontinuance, Waddell shall recommend in writing to the
Board of Directors of each Fund that the Fund either:

 

(a)                                  appoint a full-time senior officer (“Senior
Officer”) with the title of at least Vice President who shall have no
Impermissible Relationship during the period he or she is acting as Senior
Officer, provided, however, that a Fund’s Senior Officer may be technically
employed and paid by Waddell or an affiliate of Waddell and may be the same
person the Fund designates as the Chief Compliance Officer of the Fund pursuant
to Rule 38a-1(a)(4) of the Investment Company Act, 17 C.F.R. 270.38a-1(a)(4), so
long as the Senior Officer is not the person employed by Waddell or an affiliate
of Waddell pursuant to Rule 206(4)-7 of the

 

9

--------------------------------------------------------------------------------


 

Investment Advisers Act, 17 C.F.R. 275.206(4)-7, and has no duties or
responsibilities other than as Chief Compliance Officer of the Fund pursuant to
Rule 38a-1(a)(4) and Senior Officer of the Fund pursuant to this Assurance of
Discontinuance. The Senior Officer may serve as Senior Officer to more than one
Fund. For a period of two years following conclusion of the Senior Officer’s
services as such, Waddell and its affiliates shall not enter into any
substantial commercial, banking or financial relationship or any
attorney-client, accounting, consulting, or advisory relationship with the
Senior Officer or with any firm with which the Senior Officer was affiliated
while Senior Officer; or,

 

(b)                                 engage an independent compliance consultant
(the “Independent Compliance Consultant”) who shall have no Impermissible
Relationship during the period he or she is acting as Independent Compliance
Consultant and who has the duties and responsibilities set forth in Paragraph
I.D.8, below. The Independent Compliance Consultant shall be a named individual
who is either self-employed or a principal, partner, member or officer of an
entity. The Independent Compliance Consultant may not be employed by Waddell
pursuant to Rule 206(4)-7 of the Investment Advisers Act, 17 C.F.R.
275.206(4)-7, but the Independent Compliance Consultant may be the same person
who serves as the Independent Compliance Consultant pursuant to Paragraph 48 of
the SEC Order, so long as the Independent Compliance Consultant has no duties or
responsibilities to Waddell, Waddell’s affiliates, or any of their officers,
directors or agents. For a period of two years following conclusion of the
Independent Compliance Consultant’s services as such, Waddell and its affiliates
shall not enter into any substantial commercial, banking or financial
relationship or any attorney-client, accounting,

 

10

--------------------------------------------------------------------------------


 

consulting, or advisory relationship with the Independent Compliance Consultant
or with any firm with which the Independent Compliance Consultant was affiliated
while Independent Compliance Consultant;

 

6.                                       Waddell may manage or advise a Fund
after October 1, 2006 only if the Senior Officer or Independent Compliance
Consultant of the Fund acknowledges that he or she owes a fiduciary duty to the
Board of Directors of the Fund and to the shareholders of the Fund, and only if
he or she reports directly to the Board of Directors of the Fund and such
reporting is as often as may be appropriate, but no less than quarterly.

 

7.                                       Waddell may manage or advise a Fund
after October 1, 2006 only if, subject to approval by the Independent Members of
the Fund’s Board of Directors, the Senior Officer or the Independent Compliance
Consultant has the authority to retain or consult consultants, experts or staff
as may be reasonably necessary to assist the Senior Officer or the Independent
Compliance Consultant in the performance of his or her duties. The Senior
Officer or the Independent Compliance Consultant, and such consultants, experts
or staff shall be compensated at their reasonable and customary rates as
determined by the Independent Members of the Board of Directors of the Fund. The
Senior Officer or the Independent Compliance Consultant of a Fund may be
terminated only with the approval of a majority of the Independent Members of
the Fund’s Board of Directors.

 

8.                                       Waddell may manage or advise a Fund
after October 1, 2006 only if the duties and responsibilities of the Senior
Officer or Independent Compliance Consultant of the Fund include at least
monitoring compliance by the Fund and its investment advisor(s)  (insofar as the
advisors act in connection

 

11

--------------------------------------------------------------------------------


 

with the Fund), with: (i) applicable federal and state securities laws; (ii)
applicable state laws respecting potential or actual conflicts of interests;
(iii) their respective fiduciary duties; and (iv) applicable codes of ethics
and/or compliance manuals.

 

9.                                       Waddell may manage or advise a Fund
after October 1, 2006 only if the Independent Members of a Fund’s Board of
Directors either; (a) assign to the Senior Officer the duties set forth in the
following sentence; or (b) retain an independent fee consultant (the
“Independent Fee Consultant”) who shall acknowledge that he or she owes a
fiduciary duty to the Board of Directors of the Fund and to the shareholders of
the Fund to perform such duties. The duties and responsibilities of the Senior
Officer or Independent Fee Consultant, as the case may be, shall include
managing the process by which proposed management fees (including, but not
limited to, advisory fees) to be charged the Fund are negotiated so that they
are negotiated in a manner which is at arms’ length and reasonable and
consistent with this Assurance of Discontinuance. Proposed management fees
include, but are not limited to, renewal of existing management fee agreements
or continuation of such existing fee agreements for more than a year after
approval by the Board of Directors of a Fund. If an Independent Fee Consultant
is retained, he or she shall be a named individual who is either self-employed
or a principal, partner, member or officer of an entity. The Independent Fee
Consultant shall have no duties or responsibilities to Waddell, Waddell’s
affiliates, or any of their officers, directors or agents and shall have no
Impermissible Relationship (except that the Independent Fee Consultant may have
previously served as a Fee Consultant to the Fund) during the period he or she
is acting as Independent Fee Consultant. For a period of two years following
conclusion of the Independent Fee Consultant’s services as such,

 

12

--------------------------------------------------------------------------------


 

Waddell and its affiliates shall not enter into any substantial commercial,
banking, or financial relationship or any attorney-client, accounting,
consulting, or advisory relationship with the Independent Fee Consultant or with
any firm with which the Independent Fee Consultant was affiliated while
Independent Fee Consultant;

 

10.                                 Waddell may manage or advise a Fund after
October 1, 2006 only if the reasonableness of the proposed management fees is
determined by the Board of Directors of the Fund using an annual independent
written evaluation prepared by or under the direction of the Senior Officer or
the Independent Fee Consultant that considers at least the following: (i)
management fees (including any components thereof) charged to institutional and
other clients of Waddell for like services; (ii) management fees (including any
components thereof) charged by other mutual fund companies for like services;
(iii) costs to Waddell and its affiliates of supplying services pursuant to the
management fee agreements, excluding any intra-corporate profit; (iv) profit
margins of Waddell and its affiliates from supplying such services; (v) possible
economies of scale as the Fund grows larger; and (vi) the nature and quality of
Waddell’s services, including Fund performance.

 

11.                                 Waddell may manage or advise a Fund after
October 1, 2006 only if the Fund’s Senior Officer or the Independent Fee
Consultant keeps the Fund’s Board of Directors fully and promptly informed of
the fee evaluation process.

 

12.                                 Waddell may manage or advise a Fund after
October 1, 2006 only if it cooperates fully and promptly with the Fund’s Senior
Officer, Independent Compliance Consultant or Independent Fee Consultant and
provides any information (including preparation of summaries or other

 

13

--------------------------------------------------------------------------------


 

compilations of data) and documents in the possession, custody or control of
Waddell that the Senior Officer, Independent Compliance Consultant or
Independent Fee Consultant requests and that relate to or concern any of the
matters referenced in this Section. Waddell shall promptly provide the Senior
Officer, Independent Compliance Consultant or Independent Fee Consultant with
access to any director, officer or employee of Waddell and use its best efforts
to cause such persons to answer any and all inquiries put to them by the Senior
Officer, Independent Compliance Consultant or the Independent Fee Consultant
that relate to or concern any such matters.

 

13.                                 After October 1, 2006, Waddell may manage or
advise a Fund only if the Fund has hired and continues to employ or retain the
Fund’s Senior Officer and/or Independent Compliance Consultant and/or
Independent Fee Consultant. On or before thirty (30) days after the Effective
Date of this Assurance of Discontinuance, Waddell shall provide a written
schedule to the Attorney General that identifies the name of the Fund’s Senior
Officer and/or Independent Compliance Consultant and/or the Independent Fee
Consultant and describes his or her background and compensation. Waddell shall
keep the information on the schedule current and provide an updated schedule to
the Attorney General within 10 days of any change in such information.

 

14.                                 No later than 15 days after the Board of
Directors of a Fund has completed its review of the written fee evaluation
provided for in Section I.D.10 and approved a new advisory agreement or
continuation of a presently existing advisory agreement, Waddell shall disclose
to the shareholders of the funds affected by such fee evaluation a summary of
such evaluation and

 

14

--------------------------------------------------------------------------------


 

any opinions or conclusions arising from or included in the evaluation
(hereinafter referred to as the “Fee Summary”). The Fee Summary shall discuss
the factors referenced in Section I.D.10 and sufficient specifics so that an
investor in a Fund can evaluate the reasonableness of the fees; provided,
however, that the Fee Summary shall not be required to include or reveal
confidential, competitively sensitive data, such as (but not limited to)
institutional fee rates, internal costs and profit margins. Public disclosure
shall include, at least: (a) continuous, prominent posting (in downloadable
format) on the Fund’s website of Fee Summaries of at least the two most recent
fee evaluations as part of the Fund description; (b) delivery or incorporation
of the Fee Summary of the most recent fee evaluation with, or in,  the annual
and semi-annual reports furnished to shareholders; and (c) prominent notice, in
any periodic account statements furnished by the Fund to individual direct
investors, of the fact that the Fee Summaries are available as provided in (a)
and (b) of this Paragraph I.D.14.

 

E.                                      Disclosure to Investors

 

1.                                       Waddell shall:

 

(a)                                  maintain, commencing no later than 120 days
after the Effective Date of this Assurance of Discontinuance, continuous,
prominent posting on Waddell’s website of a calculator that will enable an
investor to calculate: (I) the fees and costs, in actual dollars on a
fund-by-fund basis, charged to each investor based upon the investor’s most
recent quarterly closing balance; (ii) the fees and costs, in actual dollars
that would be charged a hypothetical investment of $10,000 held for the next 10
years and the impact of such fees and costs on fund returns for each year and
cumulatively, assuming a 5% return for each year and continuation of

 

15

--------------------------------------------------------------------------------


 

the reduced Net Management Fee Rates provided in Section I.C. above for
disclosures made during the period through October 31, 2011, and assuming for
disclosures made after October 31, 2011, a 5% return for each year and the then
current Net Management Fee Rates;

 

(b)                                 include with each periodic account statement
a Fund sends to each shareholder, beginning with the statement for the period
ending December 31, 2006, or as soon as practicable thereafter (but in no event
later than March 31, 2007): (i) the fees and costs, in actual dollars on a
fund-by-fund basis, charged to each shareholder based upon the shareholder’s
most recent quarterly closing balance; (ii) the fees and costs, in actual
dollars that would be charged a hypothetical investment of $10,000 held for the
next 10 years and the impact of such fees and costs on fund returns for each
year and cumulatively, assuming a 5% return for each year and continuation of
the reduced Net Management Fee Rates provided in Section I.C. above for
disclosures made during the period through October 31, 2011, and assuming for
disclosures made after October 31, 2011, a 5% return for each year and the then
current Net Management Fee Rates;

 

(c)                                  Subject to SEC approval, disclose in the
applicable prospectus or amendment thereto a summary showing the fees and costs,
in actual dollars, that would be borne by a hypothetical investment of $10,000
held for the next 10 years and the impact of such fees and costs on fund returns
for each year and cumulatively, assuming a 5% return for each year and
continuation of the reduced Net Management Fee Rates provided in Section I.C.
above for disclosures made during the period through October 31, 2011, and
assuming for disclosures made after October 31, 2011, a 5% return for each year
and the then current Net Management Fee Rates; and

 

16

--------------------------------------------------------------------------------


 

2.                                       Waddell shall bear the costs for
developing procedures to implement the measures set forth above in Paragraph
I.E.1 in an easy to understand format.

 

II.                                     Other Provisions

 

A.                                    Scope Of This Assurance of Discontinuance

 

1.                                       This Assurance of Discontinuance
concludes the Investigation brought by the Attorney General and any action the
Attorney General could commence against Waddell or any of its current
affiliates, or any of the current or former officers, directors, or employees of
Waddell or any of its current affiliates, or any Fund arising from or relating
to the subject matter of the Investigation; provided however, that nothing
contained in this Assurance of Discontinuance shall be construed to cover claims
of any type by any other state agency or any claims that may be brought by the
Attorney General to enforce Waddell’s obligations arising from or relating to
the provisions contained in this Assurance of Discontinuance. This Assurance of
Discontinuance shall not prejudice, waive or affect any claims, rights or
remedies of the Attorney General with respect to any person, other than Waddell
or any of its current affiliates, or any of the current or former officers,
directors, or employees of Waddell or any of its current affiliates,  and the
Funds, all of which claims, rights, and remedies are expressly reserved.

 

2.                                       If Waddell does not make the payments
as provided in Section I.A. of this Assurance of Discontinuance (i.e., pursuant
to the SEC Order) or the Net Management Fee reductions as provided in Section
I.C. of this Assurance of Discontinuance, or Waddell commits a breach of any of
its obligations under this Assurance of Discontinuance, the Attorney General may
terminate this Assurance of Discontinuance, at his sole discretion, upon written
notice to

 

17

--------------------------------------------------------------------------------


 

Waddell, followed by Waddell’s failure to cure such breach within a reasonable
time, and Waddell agrees that any statute of limitations or other time-related
defenses applicable to the subject of the Investigation and any claims arising
from or relating thereto are tolled from and after December 31, 2004. In the
event of such termination, Waddell expressly agrees and acknowledges that this
Assurance of Discontinuance shall in no way bar or otherwise preclude the
Attorney General from commencing, conducting or prosecuting any investigation,
action or proceeding, however denominated, related to the Investigation, against
Waddell or from using in any way any statements, documents or other materials
produced or provided by Waddell after commencement of the Investigation,
including, without limitation, any statements, documents or other materials
provided for purposes of settlement negotiations.

 

3.                                       For any person or entity not a party
hereto, this Assurance of Discontinuance does not prohibit, limit, or create any
rights, remedies, or liabilities. It also does not limit or prohibit any
defenses of Waddell, its current or former affiliates, or their respective
heirs, successors, executors, administrators, and assigns to claims asserted by
any person or entity not a party hereto.

 

4.                                       This Assurance of Discontinuance is not
intended by the Attorney General to subject Waddell or any of its affiliates to
any disqualifications under any federal securities laws, rules or regulations,
including the Investment Advisers Act, the Investment Company Act, or the laws,
rules or regulations of any state, the District of Columbia, Puerto Rico or
territory (collectively “State”), including, without limitation, any
disqualifications from relying upon the State registration exemptions or State
safe harbor provisions.

 

18

--------------------------------------------------------------------------------


 

5.                                       The SEC Order, this Assurance of
Discontinuance, and the order of any other State in related proceedings against
Waddell or its affiliates (collectively, the “Settlement Documents”) shall not
disqualify Waddell or its affiliates from any business that they otherwise are
qualified, licensed or permitted to perform under the applicable law of the
State of New York, and any disqualifications from relying upon this state’s
registration exemptions or safe harbor provisions that arise from the Settlement
Documents are hereby waived.

 

B.                                    Cooperation

 

1.                                       Waddell, its current affiliates, and
its successors, assigns, and/or purchasers of all or substantially all its
assets (“Waddell Entities”) agree to cooperate fully and promptly with the
Attorney General with regard to any investigation, litigation or other
proceeding initiated by the Attorney General or to which the Attorney General is
a party, whether pending or subsequently initiated, relating to market timing or
other sales or trading practices. Waddell Entities shall use their best efforts
to ensure that all current and former officers, directors, trustees, agents and
employees of Waddell Entities also fully and promptly cooperate with the
Attorney General.

 

2.                                       Cooperation shall include, without
limitation:

 

(a)                                  production, voluntarily and without service
of subpoena, of all documents or other tangible evidence requested by the
Attorney General and any compilations or summaries of information or data that
the Attorney General requests be prepared, with the exception of any information
or documents with respect to which the Waddell Entities have a statutory or
contractual obligation of confidentiality to persons or entities who are not
parties to this

 

19

--------------------------------------------------------------------------------


 

Assurance of Discontinuance (“Confidential Information”) and information or
documents protected by the attorney-client and/or work product privileges
(“Privileged Information”);

 

(b)                                 without the necessity of a subpoena, having
the then-current officers, directors, and employees of Waddell Entities attend
any proceedings in New York State or elsewhere at which the presence of any such
persons is requested by the Attorney General and having such then-current
officers, directors, and employees answer any and all inquiries that may be put
by the Attorney General to any of them at any proceedings or otherwise
(“proceedings” include, but are not limited to, any meetings, interviews,
depositions, hearings, trials or other proceedings), except to the extent to
which such inquiries call for the disclosure of Confidential Information or
Privileged Information;

 

(c)                                  Waddell Entities using their best efforts
to cause then-current and former trustees and agents, as well as former
officers, directors, and employees of Waddell Entities, upon reasonable notice,
to attend any proceedings in New York State or elsewhere at which the presence
of any such persons is requested by the Attorney General and to answer any and
all inquiries that may be put by the Attorney General to any of them at any
proceedings or otherwise, except to the extent to which such inquiries call for
the disclosure of Confidential Information or Privileged Information;

 

(d)                                 fully, fairly and truthfully disclosing all
information and producing all records and other evidence in its possession
relevant to all inquiries made by the Attorney General, except to the extent to
which such inquiries call for the disclosure of Confidential Information or
Privileged Information;

 

20

--------------------------------------------------------------------------------


 

(e)                                  making Waddell’s outside counsel reasonably
available to provide comprehensive presentations concerning any internal
investigation relating to all matters in this Assurance of Discontinuance and to
answer questions, except to the extent to which such presentations or questions
call for the disclosure of Confidential Information or Privileged Information.

 

3.                                       All communications relating to
cooperation pursuant to this Assurance of Discontinuance may be made to Waddell
Entities’ attorneys as follows:

 

Orrin L. Harrison III

Akin Gump Strauss Hauer & Feld LLP

1700 Pacific Avenue

Suite 4100

Dallas, TX  75201-4675

 

4.                                       In the event Waddell Entities fail to
comply with this section of the Assurance of Discontinuance, the Attorney
General, after written notice and a 15-day opportunity to cure,  shall be
entitled, in addition to any other remedies in the Assurance of Discontinuance
or otherwise, to:  (a) liquidated damages of $100,000 for each day that Waddell
Entities are in non-compliance; and (b) specific performance.

 

C.                                    No Indemnification

 

1.                                       Except as otherwise required by
applicable law, or by presently existing written agreement, including, but not
limited to, presently existing articles of incorporation and presently existing
bylaws of Waddell and/or its affiliates, Waddell shall not make any payments of
indemnification or allowances of expenses respecting “market timing”
transactions to any person, including, without limitation, current or former
directors, officers, employees or agents.

 

21

--------------------------------------------------------------------------------


 

However, any such payments by Waddell required by applicable law or by such
presently existing written agreements (as described in this Paragraph II.C.1),
shall be payable at the time and in the manner of Waddell’s choosing.

 

2.                                       Nothing in this Assurance of
Discontinuance shall prevent or limit Waddell from indemnifying the Funds or
their successors in connection with any business combination, merger or
otherwise.

 

D.                                    Miscellaneous Provisions

 

1.                                       This Assurance of Discontinuance and
any dispute related thereto shall be governed by the laws of the State of New
York without regard to any conflicts of laws principles.

 

2.                                       No failure or delay by the Attorney
General in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies provided herein shall be cumulative.

 

3.                                       Waddell consents to the jurisdiction of
the Attorney General in any proceeding or action to enforce this Assurance of
Discontinuance.

 

4.                                       Waddell enters into this Assurance of
Discontinuance voluntarily and represents that no threats, offers, promises or
inducements of any kind have been made by the Attorney General or any member,
officer, employee, agent or representative of the Attorney General to induce
Waddell to enter into this Assurance of Discontinuance.

 

5.                                       Waddell agrees not to take any action
or to make or permit to be made any public statement denying, directly or
indirectly, any finding in this Assurance of Discontinuance or

 

22

--------------------------------------------------------------------------------


 

creating the impression that this Assurance of Discontinuance is without factual
basis. Nothing in this Paragraph affects Waddell’s: (a) testimonial obligations;
or (b) right to take legal or factual positions in any legal or administrative
proceeding in which the Attorney General is not a party.

 

6.                                       This Assurance of Discontinuance may be
changed, amended or modified only by a writing signed by all parties hereto.

 

7.                                       This Assurance of Discontinuance,
together with the attached schedules, constitutes the entire agreement between
the Attorney General and Waddell and supersedes any prior communication,
understanding or agreement, whether written or oral, concerning the subject
matter of this Assurance of Discontinuance.

 

8.                                       This Assurance of Discontinuance shall
be binding upon Waddell and its successors, assigns, and/or purchasers of all or
substantially all its assets (“Successors”) for as long as Waddell or any
Successor continues to provide investment advisory services to the Funds or any
successors thereof (including any funds with which a Fund is merged or its
assets are transferred, or any reorganized mutual fund into which the assets of
any Fund are transferred) provided, however, that any Successor to Waddell may
petition the Attorney General and obtain relief from such undertakings.

 

23

--------------------------------------------------------------------------------


 

9.                                       This Assurance of Discontinuance shall
be effective and binding only when this Assurance of Discontinuance is signed by
all parties and the SEC Order is approved and issued by the Commission (referred
to herein as the “Effective Date”). This Assurance of Discontinuance may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one instrument.

 

24

--------------------------------------------------------------------------------


 

WHEREFORE, the following signatures are affixed hereto on the dates set forth
below.

 

Dated:  July 19, 2006

 

 

Waddell & Reed, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel C. Schulte

 

 

 

   Daniel C. Schulte

 

 

 

   Senior Vice-President and General Counsel

 

 

 

 

 

 

 

 

 

Dated: July      , 2006

 

 

 

 

 

 

 

 

ELIOT SPITZER,

 

 

Attorney General of the State of New York

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Roger L. Waldman

 

 

 

Senior Enforcement Counsel

 

 

 

Investment Protection Bureau

 

 

25

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

STATE OF Kansas      )

                                             :ss.

COUNTY OF Johnson)

 

On this 19th day of July, 2006 before me personally came Daniel C. Schulte known
to me, who, being duly sworn by me, did depose and say that he or she is Senior
Vice President & General Counsel of Waddell & Reed, Inc., the entity described
in the foregoing Assurance of Discontinuance, is duly authorized by Waddell &
Reed, Inc., to execute the same, and that he or she signed his name in my
presence by like authorization.

 

 

/s/ Vicki K. McCune

 

Notary Public

My commission expires: 6/12/2009

 

Dated: July 19, 2006

 

 

26

--------------------------------------------------------------------------------


 

Schedule A

 

 

 

AUM as of

 

Contractual Fee Rates

 

Contractual Fee Rates

 

Fee

 

 

 

As of 5/31/06

 

as of 5/31/06

 

as of 10/01/06

 

Reduction

 

Waddell & Reed Advisor Funds

 

 

 

 

 

 

 

 

 

 

 

Advisors Science & Technology Fund

 

2,430,628,883

 

First 1.0 billion

0.850

%

First 1.0 billion

0.830

%

$

(200,000

)

Advisors New Concepts Fund

 

1,346,981,415

 

First 1.0 billion

0.850

%

First 1.0 billion

0.830

%

$

(200,000

)

Advisors Small Cap Fund

 

986,885,548

 

First 1.0 billion

0.850

%

First 1.0 billion

0.830

%

$

(197,377

)

Advisors International Growth Fund

 

780,389,423

 

First 1.0 billion

0.850

%

First 1.0 billion

0.820

%

$

(234,117

)

Advisors Core Investment Fund

 

4,129,212,845

 

First 1.0 billion

0.700

%

First 1.0 billion

0.650

%

$

(500,000

)

 

 

 

 

Second 1.0 billion

0.650

%

Second 1.0 billion

0.640

%

$

(100,000

)

Advisors Accumulative Fund

 

1,967,885,471

 

First 1.0 billion

0.700

%

First 1.0 billion

0.660

%

$

(400,000

)

 

 

 

 

Second 1.0 billion

0.650

%

Second 1.0 billion

0.640

%

$

(96,789

)

Advisors Vanguard Fund

 

1,810,743,814

 

First 1.0 billion

0.700

%

First 1.0 billion

0.670

%

$

(300,000

)

Advisors Retirement Shares Fund

 

615,429,111

 

First 1.0 billion

0.700

%

First 1.0 billion

0.650

%

$

(307,715

)

Advisors Asset Strategy Fund

 

1,562,050,307

 

First 1.0 billion

0.700

%

First 1.0 billion

0.690

%

$

(100,000

)

Advisors Value Fund Fund

 

538,275,624

 

First 1.0 billion

0.700

%

First 1.0 billion

0.690

%

$

(53,828

)

Advisors Continental Income Fund

 

488,896,151

 

First 1.0 billion

0.700

%

First 1.0 billion

0.700

%

$

0

 

Advisors Dividend Income Fund

 

407,072,613

 

First 1.0 billion

0.700

%

First 1.0 billion

0.700

%

$

0

 

Advisors Tax-Managed Equity Fund

 

71,726,419

 

First 1.0 billion

0.650

%

First 1.0 billion

0.650

%

$

0

 

Advisors High Income Fund

 

899,685,105

 

First .5 billion

0.625

%

First .5 billion

0.575

%

$

(250,000

)

Advisors Global Bond Fund

 

278,861,775

 

First .5 billion

0.625

%

First .5 billion

0.590

%

$

(97,602

)

Advisors Bond Fund

 

639,212,440

 

First .5 billion

0.525

%

First .5 billion

0.485

%

$

(200,000

)

Advisors Municipal Bond Fund

 

553,197,583

 

First .5 billion

0.525

%

First .5 billion

0.485

%

$

(200,000

)

Advisors Municipal High Fund

 

459,763,691

 

First .5 billion

0.525

%

First .5 billion

0.485

%

$

(183,905

)

Advisors Government Securities Fund

 

224,070,635

 

First .5 billion

0.500

%

First .5 billion

0.460

%

$

(89,628

)

Advisors Limited-Term Bond Fund

 

144,827,857

 

First .5 billion

0.500

%

First .5 billion

0.455

%

$

(65,173

)

Advisors Cash Magement Fund

 

699,564,122

 

 

0.400

%

 

0.400

%

$

0

 

Advisors Energy Fund

 

110,306,642

 

First 1.0 billion

0.850

%

First 1.0 billion

0.850

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

W&R Target Funds, Inc.

 

 

 

 

 

 

 

 

 

 

 

Target Global Natural Resources Fund

 

62,472,623

 

First .5 billion

1.000

%

First .5 billion

1.000

%

$

0

 

Target Mid Cap Growth Fund

 

23,090,618

 

First 1.0 billion

0.850

%

First 1.0 billion

0.830

%

$

0

 note a

Target International Value Fund

 

499,627,434

 

First 1.0 billion

0.850

%

First 1.0 billion

0.850

%

$

0

 

Target Micro Cap Growth Fund

 

60,127,189

 

First 1.0 billion

0.950

%

First 1.0 billion

0.950

%

$

0

 

Target Small Cap Value Fund

 

179,805,278

 

First 1.0 billion

0.850

%

First 1.0 billion

0.850

%

$

0

 

Target Value Fund

 

339,552,202

 

First 1.0 billion

0.700

%

First 1.0 billion

0.690

%

$

(33,955

)

Target Science & Technology Fund

 

351,181,432

 

First 1.0 billion

0.850

%

First 1.0 billion

0.830

%

$

(70,236

)

Target Asset Strategy Fund

 

525,608,597

 

First 1.0 billion

0.700

%

First 1.0 billion

0.690

%

$

(52,561

)

Target Money Market Fund

 

54,880,063

 

 

0.400

%

 

0.400

%

$

0

 

Target Bond Fund

 

205,444,365

 

First .5 billion

0.525

%

First .5 billion

0.485

%

$

(82,178

)

Target High Income Fund

 

188,914,214

 

First .5 billion

0.625

%

First .5 billion

0.575

%

$

(94,457

)

Target Growth Fund

 

1,186,443,449

 

First 1.0 billion

0.700

%

First 1.0 billion

0.670

%

$

(300,000

)

Target Core Equity Fund

 

751,083,846

 

First 1.0 billion

0.700

%

First 1.0 billion

0.650

%

$

(375,542

)

Target International Growth Fund

 

222,249,633

 

First 1.0 billion

0.850

%

First 1.0 billion

0.820

%

$

(66,675

)

Target Small Cap Fund

 

597,226,096

 

First 1.0 billion

0.850

%

First 1.0 billion

0.830

%

$

(119,445

)

Target Balanced Fund

 

566,714,765

 

First 1.0 billion

0.700

%

First 1.0 billion

0.700

%

$

0

 

Target Limited-Term Bond Fund

 

71,856,006

 

First .5 billion

0.500

%

First .5 billion

0.455

%

$

(32,335

)

Target Dividend Fund

 

56,195,576

 

First 1.0 billion

0.700

%

First 1.0 billion

0.700

%

$

0

 

Target Mortgage Securities Fund

 

27,078,233

 

First .5 billion

0.500

%

First .5 billion

0.500

%

$

0

 

Target Real Estate Fund

 

38,286,271

 

First 1.0 billion

0.900

%

First 1.0 billion

0.900

%

$

0

 

 

 

 

 

 

 

 

 

 

 

 

 

Total AUM

 

27,153,505,364

 

 

 

 

Total Fee Reduction

 

$

(5,003,517

)

 

--------------------------------------------------------------------------------

note a - the Target Mid Cap Growth contractual management fee rate for the first
breakpoint is reduced by 2 basis points. However, it does not impact fees until
the fund assets are at least $25 million due to the voluntary waiver of fees
when assets are below $25 million.

 

--------------------------------------------------------------------------------